



EXHIBIT 10.7
SECOND AMENDMENT TO TRANSMISSION SERVICE AGREEMENT AND CONSENT TO ASSIGNMENT


        This Second Amendment to the Transmission Service Agreement dated as of
June 13, 2018, between Central Maine Power Company (“Owner”) and H.Q. Energy
Services (U.S.) Inc. (“HQUS”), as amended, and Consent to Assignment executed
the 25th day of June, 2020 (this “Second Amendment”) by and among Owner, a Maine
corporation, HQUS, a Delaware corporation, and NECEC Transmission LLC, a
Delaware limited liability company (“Assignee”). HQUS, Owner and Assignee are
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


        A. Owner and HQUS executed that certain Transmission Service Agreement
(Eversource Energy – 579.335 MW) dated as of June 13, 2018, as amended (the
“Agreement”).


        B. Owner has informed HQUS that it intends to transfer to Assignee all
of its assets and interests associated with the NECEC Transmission Line (as
defined in the Agreement), including all of its rights, title, interest,
liabilities and obligations in, to and under the Agreement and under each of the
Purchaser TSAs, the Distribution Company TSAs and the 110 MW TSA (each as
defined in the Agreement).


        C. Owner and HQUS desire to further amend the provisions of the
Agreement as more fully set forth herein and to provide for HQUS to consent to
the assignment of the Agreement to Assignee and to extend certain deadlines in
the Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the Parties do hereby agree as follows:


1.Capitalized terms not defined herein shall have the meanings assigned to them
in the Agreement.
2.In the introductory paragraphs, the reference to “(“Owner”)” shall be changed
to “(together with its successors and permitted assigns, “Owner”)”.
3.Article I “Definitions” of the Agreement shall be modified as follows:
(i)by adding the following definition of “Assignment Effective Date”:
“Assignment Effective Date” means the date on which Central Maine Power Company
assigns to NECEC Transmission LLC all of its rights, title, interest,
liabilities and obligations in, to and under this Agreement.
(ii)by restating the definition of “Construction Phase” as follows:


1



--------------------------------------------------------------------------------



“Construction Phase” means the period commencing upon the receipt of the FERC
Authorization with respect to this Agreement or such other date to which the
Parties shall mutually agree in writing, and ending on the day immediately
preceding the Commercial Operation Date or upon the earlier termination of this
Agreement pursuant to its terms (regardless of whether or not any such day is a
Business Day).
        and
(iii)by restating the definition of “Credit Rating Requirements” as follows:
“Credit Rating Requirements” means with respect to a Party (or any guarantor of
its obligations hereunder, as the case may be) or other entity, on any date of
determination, the respective ratings then assigned to such Party’s (or such
guarantor’s, as the case may be) or other entity’s unsecured, senior long-term
debt or deposit obligations (not supported by third-party credit enhancement
except that the standing guaranty of the province of Québec in favor of
Purchaser Guarantor shall not be considered to constitute “third party credit
enhancement” for purposes of this definition) of at least “BBB-” by S&P or
“Baa3” by Moody’s.”
4.In Section 3.3.1(a) “Failure to Obtain Regulatory Approval and FERC
Authorizations”:


(i)clause (ii) is restated as follows:
(ii)the Regulatory Approval is denied or is not received by December 15, 2020
(such date, the “Regulatory Approval Termination Outside Date”),
        and
(iii)clause (iv) is restated as follows:
(iv)the FERC Authorization with respect to the Interconnection Agreement with
ISO-NE is denied or is not received by November 1, 2020 (unless the
Interconnection Agreement with ISO-NE has been executed following the pro forma
Schedule 25 Elective Transmission Upgrade Interconnection Agreement of the
ISO-NE Open Access Transmission Tariff) or the FERC Authorization with respect
to the Transmission Operating Agreement is not received by September 1, 2022,


5.Article XVI “Financial Assurances” of the Agreement shall be modified as
follows:
(i) by restating Section 16.2 of the Agreement to read in its entirety as
follows:


16.2 No later than the Assignment Effective Date, Owner shall cause Avangrid,
Inc., a New York corporation, to deliver to Purchaser a guaranty by Avangrid,
Inc. of Owner’s obligations under this Agreement, the Purchaser TSAs and the 110
MW TSA in form and substance reasonably satisfactory to Purchaser in an
aggregate maximum amount equal to


2



--------------------------------------------------------------------------------



the $250,000,000, which guaranty may be terminated by the guarantor in
accordance with its terms in the event that Owner meets the Credit Rating
Requirements.


(ii) by restating Section 16.3 of the Agreement to read in its entirety as
follows:


(a) In the event Avangrid, Inc., as guarantor of the guaranty provided under
Section 16.2, or any substitute guarantor thereof, fails to meet the Credit
Rating Requirements while such guaranty remains in full force and effect, and
Owner also fails to meet the Credit Rating Requirements, Owner shall promptly
furnish to Purchaser, in an amount equal to the Proportionate Share multiplied
by Two Hundred Fifty Million Dollars ($250,000,000), Additional Credit Support.
In the event such guaranty is terminated or otherwise fails to remain in full
force and effect and Owner fails to meet the Credit Rating Requirements, Owner
shall promptly furnish to Purchaser, in an amount equal to the Proportionate
Share multiplied by Two Hundred Fifty Million Dollars ($250,000,000), Additional
Credit Support.
(b) In the event Purchaser Guarantor fails to meet the Credit Rating
Requirements, Purchaser shall promptly furnish to Owner, in an amount equal to
the Proportionate Share multiplied by the Maximum Amount provided under, and as
defined in, the Hydro-Québec Guaranty, as such Maximum Amount may vary from time
to time, Additional Credit Support;
For the purposes of this Section 16.3, the numerator in “Proportionate Share”
shall be the PPA Contract Maximum Amount and the denominator in “Proportionate
Share” shall be the capacity of the NECEC Transmission Line established by the
Commissioning of the NECEC Transmission Line.
6.Assignee affirms the representations and warranties of Owner contained in
Section 21.1 “Mutual Representations and Warranties” and Section 21.3
“Additional Representations and Warranties of Owner” of the Agreement as of the
Assignment Effective Date and as of the Commercial Operation Date as though it
were Owner, with the exception that (i) Assignee is a Delaware limited liability
company, and (ii) as of the Assignment Effective Date, Assignee will acquire,
pursuant to certain agreements between Owner and Assignee, the real property
rights necessary for construction and operation of the NECEC Transmission Line,
and the interconnection of the NECEC Transmission Line with (A) the Québec Line
(other than real property rights to be held by TransÉnergie) and (B) the
Delivery Point (other than real property rights related to the AC Upgrades and
the CCIS Capacity Upgrades).
7.As of the Assignment Effective Date, each of Owner and Assignee represents and
warrants to HQUS that (I) Owner has assigned, transferred, conveyed and
delivered to Assignee or has granted to Assignee such rights, title and
interests that are necessary or reasonably required in and to the assets of
Owner that as of Assignment Effective Date comprise the NECEC Transmission Line
and over interests and assets owned by Owner that are necessary or reasonably
required for the construction and operation of the NECEC Transmission Line, and
the interconnection of the NECEC Transmission Line with (1) the Québec Line and
(2) the Delivery Point (other than interests and assets related to the AC
Upgrades and the CCIS Capacity Upgrades) and (II) an Owner Default shall not
have occurred and be continuing.


3



--------------------------------------------------------------------------------



8.Upon satisfaction of the conditions in Section 22.1(c) of the Agreement by
Owner and Assignee, provided that the representations and warranties set forth
in Section 7 of this Second Amendment are true and correct as of the Assignment
Effective Date, HQUS consents to the assignment of the Agreement by Owner to
Assignee, effective as of the Assignment Effective Date. Assignee acknowledges
and agrees that, effective as of the Assignment Effective Date, Assignee shall
have all of the rights, title, interest, liabilities and obligations of Owner
under the Agreement, including for the avoidance of doubt, all such obligations
regardless of whether they arose or relate to events occurring or circumstances
existing prior to the Assignment Effective Date. Upon satisfaction of the
conditions in Section 22.1(c) of the Agreement by Owner and Assignee, provided
that the representations and warranties set forth in Section 7 of this Second
Amendment are true and correct as of the Assignment Effective Date and without
further action by HQUS, Owner shall be fully, finally and unconditionally
released and forever discharged from any and all liabilities or obligations
arising under the Agreement.
9.As of the Assignment Effective Date, the address for notices, billings,
requests, waivers, consents and other communications under the Agreement shall
be changed to:
NECEC Transmission LLC
Attn: Thorn C. Dickinson
One City Center 5th Floor, Portland, Maine, 04101
With a copy to:
NECEC Transmission LLC
Attn: Avangrid Legal Department
162 Canco Road, Portland, Maine 04103
With a further copy to:
Pierce Atwood LLP
Attn: Jared des Rosiers
254 Commercial Street, Portland, ME 04101


10.HQUS acknowledges receipt of a copy of the amendment to the Distribution
Company TSA dated as of the date hereof and consents to the increase of the
Owner Security (as defined in the Distribution Company TSA) provided therein.
11.The Agreement as modified by this Second Amendment shall continue in full
force and effect, and this Second Amendment shall constitute a part of the
Agreement. All references in the Agreement to itself shall be deemed to be
references to the Agreement as amended hereby, and the Agreement as amended
hereby shall be referred to as the “Agreement.”
12.The Parties hereby ratify and confirm all of the provisions of the Agreement,
as amended or modified by this Second Amendment, and agree and acknowledge that
the same, as so amended, remains in full force and effect.


4



--------------------------------------------------------------------------------



13.This Second Amendment may be executed in counterparts, each of which be
deemed to be an original, but all of which together shall constitute but one and
the same instrument.
14.This Second Amendment shall not be subject to amendment or other
modification, absent the written agreement of Owner, HQUS and Assignee.
15.This Second Amendment and each of its provisions shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.
16.In the event that any part of this Second Amendment is held to be illegal,
invalid or unenforceable to any extent, the legality, validity and
enforceability of the remainder of this Second Amendment shall not be affected
thereby, and shall remain in full force and effect and shall be enforced to the
greatest extent permitted by Applicable Law and (y) with respect to any
provision found to be illegal, invalid or unenforceable, Owner, HQUS and
Assignee shall endeavor to replace such invalid, illegal or unenforceable
provision with the valid, legal and enforceable provision that achieves, as
nearly as practicable, the commercial intent of this Second Amendment (as it may
be amended from time to time).
17.This Second Amendment shall be binding upon and inure to the benefit of each
of Owner, HQUS and Assignee and their permitted successors, legal
representatives and assigns under the Agreement.


[Signature page follows]






5




--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Second Amendment on their behalf as of the date
first above written.
        


H.Q. ENERGY SERVICES (U.S.) INC.




By: /s/ Martin Imbleau 
        Name: Martin Imbleau 
        Title: President 




CENTRAL MAINE POWER COMPANY




By: /s/ Douglas A. Herling 
Name: Douglas A. Herling 
Title: President and Chief Executive Officer




By: /s/ Eric N. Stinneford 
Name: Eric N. Stinneford 
Title: Vice President, Controller and Treasurer




NECEC TRANSMISSION LLC




By: /s/ Thorn Dickinson 
Name: Thorn Dickinson 
Title: CEO & President 
















[Signature Page to Second Amendment to the HQUS TSA (Eversource)]




6

